internal_revenue_service number release date index number ----------------------------------------------------------- --------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc fip b03 plr-146877-09 date date legend taxpayer ----------------------------------------------------- ---------------------- spouse ----------------------------------------------------- --------------------- date date date year year a b c d e ------------------- ------------------- ----------------------- ------- ------- ----- -------------- -------------- --------- ---- accountant ------------------- plr-146877-09 dear --------------------------------- this is in response to a letter submitted by your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for you to make an election under sec_475 of the internal_revenue_code to use the mark-to-market method_of_accounting beginning with the taxable_year ending december year the letter was filed on date facts taxpayer uses a calendar_year in preparing his federal_income_tax returns and uses the cash_receipts_and_disbursements_method of accounting taxpayer filed a joint federal_income_tax return with spouse after a number of years working in the capital markets primarily as a seller of fixed income products taxpayer determined in year to engage in his own trade_or_business buying and selling securities for his own account by the end of year taxpayer had completed approximately a trades with a total transaction value of over dollar_figureb taxpayer relies almost exclusively upon accountant a certified_public_accountant for tax_advice taxpayer does not regularly engage in tax conversations with accountant but instead will speak to him on occasion consequently when taxpayer began his new trading business he did not discuss or address tax related issues with accountant and accountant was unaware that taxpayer had begun trading from february through november of year taxpayer recognized more than dollar_figurec in losses in november of year accountant first learned of taxpayer’s business as a trader in securities in december of year taxpayer represents that accountant first informed him of the availability of a sec_475 election at that time taxpayer’s portfolio had been largely liquidated but december year trading resulted in approximately dollar_figured net gains on date taxpayer filed a request for extension of time for filing his year return and a timely election under sec_475 to mark-to-market his securities to be effective for year on date taxpayer filed his year return using the mark-to- market method_of_accounting along with a form_3115 for the taxable_year ending december year taxpayer engaged in securities trading activity regularly and continuously over the course of year including not only the period of time from date when his election was due until the time he became aware of the existence of an election under sec_475 but also the period of time after he became aware of the existence of an election under sec_475 plr-146877-09 law and analysis sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in securities may elect to apply the mark-to-market method_of_accounting to securities held in connection with such trade_or_business see sec_475 sec_7805 provides that except to the extent otherwise provided by the code any election shall be made at such time and in such manner as the secretary shall prescribe on date the service published revproc_99_17 1999_1_cb_503 section superseded by revproc_99_49 1999_2_cb_725 which was clarified modified amplified and superseded by revproc_2002_9 2002_1_cb_327 which was clarified modified amplified and superseded by revproc_2008_52 2008_2_cb_587 which was clarified modified and amplified by revproc_2009_39 i r b revproc_99_17 provides the exclusive procedure for traders in securities to make an election to use the mark-to-market method_of_accounting under sec_475 sec_5 of revproc_99_17 provides in relevant part that taxpayers other than a taxpayer for which no federal_income_tax return was required to be filed for the taxable_year immediately preceding the election_year make an election under sec_475 for a tax_year beginning on or after date by filing a statement no later than the due_date without regard to extensions of the original federal_income_tax return for the taxable_year immediately preceding the election_year the statement must be attached to either that return or to a request for an extension of time to file that return section dollar_figure of revproc_99_17 the statement must describe the election being made the first taxable_year for which the election is effective and the trade_or_business for which the election is made section dollar_figure of revproc_99_17 sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 through c ii set forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 generally a taxpayer must demonstrate that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to plr-146877-09 paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides special rules for accounting_method regulatory elections these rules are mandatory and are in addition to the requirements provided in sec_301_9100-3 this section provides in relevant part that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances if the accounting_method regulatory election is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner or if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election because the election is integrally related to the change in accounting_method to mark-to-market it is an accounting_method regulatory election subject_to sec_301_9100-3 revproc_2008_52 provides procedures by which a taxpayer may obtain automatic consent to change to the mark-to-market accounting_method however the automatic change applies to a taxpayer only if the taxpayer has made a valid election under sec_475 and is required to change its method_of_accounting to comply with the election section dollar_figure of the appendix to revproc_2008_52 taxpayer requests an extension of time to make an accounting_method regulatory election that is subject_to the provisions of sec_301_9100-3 relief under this section of the regulations will only be granted when a taxpayer provides evidence satisfactory to the commissioner that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government if specific plr-146877-09 facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the taxpayer is deemed to have not acted reasonably and in good_faith under such circumstances sec_301_9100-3 provides that the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight without such proof the taxpayer is deemed to have not acted reasonable or in good_faith in this case taxpayer did not file his request for relief until date the election was due by date the late filing provides taxpayer the benefit of e months of hindsight to review and consider the results of his securities trading transactions and whether he would benefit by making the election specifically had taxpayer made a timely election he would not have had the benefit of knowing the results of his security transactions after the election’s due_date and he would not have had this time to act on that knowledge therefore taxpayer has failed to demonstrate his decision to seek relief did not involve hindsight and in accordance with sec_301_9100-3 taxpayer is deemed to have not acted reasonably or in good_faith based on the facts and representations submitted we conclude that taxpayer has not satisfied the requirements for our granting a reasonable extension of time to make an election under sec_475 to use the mark-to-market method_of_accounting specifically taxpayer has failed to demonstrate he acted reasonably and in good_faith conclusion taxpayer’s request for an extension of time to make the sec_475 election for the tax_year ending december year is denied because taxpayer’s request for relief is denied pursuant to sec_301_9100-3 for lack of reasonable action and good_faith we will not consider other reasons why relief may have been denied because we have determined that taxpayer is deemed not to have acted reasonably or in good_faith it was not necessary for us to consider the additional requirements for relief imposed by sec_301_9100-3 when a method change is involved specifically we did not consider if unusual and compelling circumstances existed as a result even if taxpayer had demonstrated reasonableness and good_faith he still must show unusual and compelling circumstances in addition we have not considered and therefore express no opinion whether taxpayer qualifies as a trader in securities within the meaning of sec_475 no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations which may be applicable thereto plr-146877-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours robert b williams______ robert b williams senior counsel branch office of associate chief_counsel financial institutions products
